Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a lighting assembly including, in combination, the control circuitry automatically controls the relay to couple the relay to the first light source to produce visible light when the timer expires, automatically controls the relay to couple the relay to the second light source to produce UV light when the timer is active, and automatically controls the relay to couple the relay to the first light source to produce visible light when the motion sensor detects motion.
Claim 8 recites a method of automatically disabling an ultraviolet (UV) light source of lighting assembly, the method including steps of: closing a relay of the lighting assembly to power the UV light source of the lighting assembly, and opening the relay to power the visible light source to produce visible light wherein said opening also correspondingly shuts off the UV light source.
Claim 10 recites a method of automatically disinfecting an indoor room using ultraviolet (UV) light, the method including steps of: determining that a timer coupled to the lighting assembly is active; closing the relay to power a UV light source of the lighting assembly; and opening the relay to disable the UV light source.
Claim 13 recites a lighting fixture including, in combinations, said timer signal is triggered to start upon said motion detector signal indicating no motion for a prescribed period, and wherein said relay is controlled to provide power to said first power coupling and disable power to said second power couplings when said motion detector signal indicates motion and wherein further said relay is controlled to provide power to said second power coupling and disable power to said first power couplings when the motion detector signal indicates no motion and said timer has not expired.
These above features are not disclosed or suggested by the prior of record. Other claims are dependent therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Summerford et al. U.S. 2011/0187273 A1 discloses a lighting control system includes a plurality of LEDs 44 and HID lamps 54, a normally closed relay switch 86A, a normally open relay switch 86B, and an LED driver 88.
Weeks, Jr. et al. U.S. 2018/0320872 A1 discloses a first LED array 110, a second LED array 115 (UV light), a first driver circuit 120, a second driver circuit 125, an interface 130, one or more first sensors 135 (motion sensors), one or more second sensors 140 (detect microbe presence), and a control circuit 145. 
Polidoro U.S. 10,808,964 B2 discloses a light fixture with a housing containing external visible light sources, UV emitters, and air fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875